UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7712


DARRICK M. ALEXANDER,

                    Petitioner - Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:20-cv-00728-HEH)


Submitted: March 23, 2021                                         Decided: March 29, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darrick M. Alexander, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darrick M. Alexander seeks to appeal the district court’s order dismissing without

prejudice his action, which the court docketed as one under 28 U.S.C. § 2254, for failure

to comply with a court order. See Fed. R. Civ. P. 41(b). We have reviewed the record and

find no reversible error. Accordingly, we deny a certificate of appealability and dismiss

the appeal for the reasons stated by the district court. Alexander v. Virginia, No. 3:20-cv-

00728-HEH (E.D. Va. Nov. 5, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               DISMISSED




                                             2